Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  it depends from claim 6 which was cancelled.  For the purposes of examination the examiner will assume that claim 7 was intended to depend from claim 1 and include all other proper dependencies, but correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 5, 9-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Carrol et al. (WO 2008/011223).
	Regarding claim 1-2, 9 and 14, Carrol teaches providing a coating layer of conductive particles with two distinct conductive particle sizes within a polymeric matrix (abstract), wherein the polymeric matrix material may be epoxy resin [0021] as also claimed in the current claims and presumably useable in the same temperature range wherein the particles of the prior art may be within the two ranges claimed [0034] such that the layer formed is conductive [0030]. Carrol fails to teach wherein any of the particles are exposed from the surface so as to cause projections which would also thereby form recesses.  However it should be noted that Carrol teaches film thicknesses( 0.001 inches) [0042] that are thinner than the actual size of the particles used (10 micron flakes) [0034] without any smoothing steps of other steps that would cause melting, reasonably implying that flakes would reasonably protrude from the surface in portions.  Further, there are a limited number of possibilities for what takes place in Carrol.  Either metal particles are exposed at the surface and protrude or they do not and Carrol shows no particular preference to prevent such exposure from happening.  Therefore, given a limited number of possibilities especially noting no preference for smoothness or steps taken to smoothen the coatings layers and the use of coating materials that are actually larger than the coating layer thickness,  it would have been “obvious to try”  for one of ordinary skill in the art before the effective filing date of the claimed invention to do either (i.e., provide a smooth or rough coating) given a limited number of possibilities and wherein both solutions would predictably function in the invention of Carrol with a reasonable level of success. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Further RFID tags [0002] are considered medical devices when used in the medical field, although this is a mere recitation of intended use. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Further silver is a known antibacterial material that would prevent adhesion of bacteria in prior art of Carroll.
	Regarding claim 5, the teachings of Carroll are as shown above. Carrol fails to teach a roughness maximum as claimed.  However, the roughness of the coating would be controlled in part by the size of the particles used in the coating process as described in the rejection of claim 1 above.  Carrol teaches that the particle size employed directly affects the conductivity of the film formed [0037].  Therefore, in the absence of criticality of the specific roughness maximum of the current claims, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the particle size employed (thereby affecting the roughness of the surface formed) within a range in order to optimize the electrical conductivity of the coating layer of Carroll. 
	Regarding claim 10, Carrol teaches wherein the coating is intended for glass [0001], wherein those of ordinary skill in the art recognize that the primary component of common glass is silica.

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Carrol et al. (WO2008/011223) as applied to claims 1-2, 5, 9-10 and 14 above and further in view of Kozyuk et al. (US9963560).
Regarding claim 3, the teachings of Carrol are as shown above. Carrol fails to teach wherein the resin is a silicon resin. However, Kozyuk teaches that in addition to epoxy as used in Carroll, other resins may be used as a carrier for conductive particles including silicones (col. 3, lines 1-5).  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the epoxy of Carroll with the silicone of Kozyuk as a simple substitution of a  known conductive particle carrier for RFID tags and similar devices for another wherein the results would be predictable based on the disclosure of both materials for the same use by Kozyuk.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Carrol et al. (WO2008/011223) as applied to claims 1-2, 5, 9-10 and 14 above and further in view of Asgari (USPGPub 2006/0167147).
Regarding claims 7-8, the teachings of Carroll are as shown above. Carrol fails to teach wherein conductive particles included comprise composite conductive particles.  However, Asgari teaches that metal coated polymeric particles [0027] are useful for inclusion in electrical devices can be beneficial because of the flexibility allowed for adjustments in the physical, thermal and electrical qualities of the particles [0002-0003]. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include the metal coated polymer particles of Asgari in the electronic device of Carroll in order to provide the improvements described by Asgari associated with their use.
Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Carrol et al. (WO2008/011223) as applied to claims 1-2, 5, 9-10 and 14 above and further in view of Payne (USPGPub 2008/0058652).
Regarding claim 11, the teachings of Carroll are as shown above.  Carroll fails to teach wherein the coating is specifically used in a medical devices, although as shown above Carroll does teach that the use of the coating in RFID tags.  However, Payne teaches that it is known to provide RFID tags in medical devices [0026]. Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the coating for forming an RFID tag of Carrol in the medical device Payne as a combination of prior art RFID tags according to the provision methods for RFID tags of Payne wherein the results would be predictable based on the shown suitability of the material of Carroll for forming RFID tags and the suitability of RFID tags for the invention of Payne as shown by Payne. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  it is not known in the prior art to for one or more layers of a conductive coating comprising a resin suitable for continuous use at a temperature of at least 200C, wherein the resin comprises a plurality of conductive particles having two specific sizes ranges as provided in claim 1 so as to provided conductivity to the coating layer and wherein conductive particles are exposed from the surface of the coating so as to form recesses and projections and wherein the coating is provided on the surface of an electrode in a medical device and wherein the coating has adhesion prevention properties.
The most pertinent prior art (Carrol et al. WO2008/011223) teaches that it is known to provide coating layers similar to that of the current claims in general.  However, Carrol fails to teach wherein the coating layers comprises recesses as claimed in claim 1 or wherein the coating is provided on the surface of an electrode or in what is commonly considered to be a medical device.
Another prior art (Scanlon et al. USPGPub 2007/0207186) teaches that it is known to provide conductive particles in general in coating for medical devices.  However, the particles are not sized as claimed, the prior art fails to teach wherein the coating layers comprises recesses as claimed and the coating layer is not provided on the surface of an electrode in a medical device.
Another prior art Kozyuk et al. (US9963560) teaches that it is known to use silicone as a matrix material for providing conductive polymeric coatings but is otherwise largely not indicative of the particulars of the currently claimed invention.
Another prior art Payne (USPGPub 2008/0058652) teaches that it is known to use RFID tags in medical devices but is otherwise largely not indicative of the particulars of the currently claimed invention.
Another prior art Asgari (USPGPub 2006/0167147)  teaches that it is known to incorporate composite conductive particles into polymeric matrices in order to form conductive polymeric matrices but is otherwise largely not indicative of the particulars of the currently claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717